DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 2/22/2022. The Applicant has amended independent claim 1 and has added new independent claim 1. The Applicant has overcome the 35 USC 112 Rejection. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claim 1 is drawn to a lithium ion secondary battery comprising diffusion resistance, ohmic resistance, and reaction resistance components; whereas independent claim 11  is drawn to a lithium ion secondary battery but is not drawn to diffusion resistance, ohmic resistance, and reaction resistance components.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saka et al., US 2016/0006030.Regarding claim 1, Saka et al., teaches a lithium ion secondary battery (abstract) comprising: a positive electrode (abstract; 0001; 0009); a negative electrode (0015; 0026), wherein each of the positive electrode and the negative electrode have a current collector (0080) and a mixture layer on a surface of the current collector and which contains an active material (0080; 0084); a separator between the positive electrode and the negative electrode (0080; 0084; 0100); and a nonaqueous electrolytic solution (0010; 0017), wherein, among resistance values of at least three of the following eight resistance components: (1) diffusion resistance of lithium ions in the nonaqueous electrolytic solution which permeates at least one of the positive electrode and the negative electrode (0042; 0098); (7) diffusion resistance of lithium ions in the mixture layer of the positive electrode (0042); and (8) diffusion resistance of lithium ions in the mixture layer of the negative electrode (0098), first resistance values at a first position and at a second position (0039; 0058; 0092); and in a case in which a structure in a thickness direction of the mixture layer is substantially uniform (0022; 0058-0061).  
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding “when a constant-current charge is performed at a current of 1 C until a voltage at a state of charge of 0% reaches a predetermined upper limit voltage and a lithium ion concentration in the active material of the positive electrode at a state of charge of 0% is defined as 1.0,” is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 2, although Saka et al., does not teach a first void rate in the mixture layer at the first position nearest the current collector is lower than a second void rate in the mixture layer at the second position nearest the separator, Saka et al., teaches voids (0010; 0017; 0042-0043; 0051-0052; 0092).Regarding claim 3, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 3, although Saka et al., does not teach a first void rate in the mixture layer at the first position nearest the current collector is lower than a second void rate in the mixture layer at the second position nearest the separator, Saka et al., teaches voids (0010; 0017; 0042-0043; 0051-0052; 0092).Regarding claim 4, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 4, although Saka et al., does not teach a first content of a conductive auxiliary agent in the mixture layer of the positive electrode at the first position nearest the current collector of the positive electrode is larger than a second content of the conductive auxiliary agent in the mixture layer of the positive electrode at the second position nearest the separator, the first position and second position are two locations which are present in the structure (0039; 0058; 0092). Regarding claim 5, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098); a conductive auxiliary agent in the mixture layer (0017; 0081-0082; 0086-0097).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 5, Saka et al., teaches a conductive auxiliary agent in the mixture layer (0017; 0081-0082; 0086-0097); the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 6, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098); and a first content of a binder in the mixture layer (0087; 0090-0091; 0094; 0096-0097).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Regarding claim 6, Saka et al., teaches the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 7, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first content of a binder in the mixture layer of the negative electrode (0087; 0090-0091; 0094; 0096-0097); the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 8, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first particle size of the active material of the positive electrode (0016-0018; 0022; 0025; 0043-0047); the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 9, Saka et al., teaches one of the at least three resistance components is the resistance component (0042; 0098).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches a first particle size of the active material of the positive electrode (0016-0018; 0022; 0025; 0043-0047); the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).Regarding claim 10, Saka et al., teaches in the thickness direction of the mixture layer, the resistance values of the at least three resistance components (0011; 0017; 0025; 0039; 0042; 0045; 0058-0059; 0092; 0098; 0109; 0133-0134).
Thus, the claim is anticipated.
However, if the claim is not anticipated, in the alternative, the claim is obvious because:
Saka et al., teaches the first position and second position are two locations which are present in the structure (0039; 0058; 0092). (0039; 0058; 0092).

Response to Arguments
4.	Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant argues that “incorrect contention in the Office Action that the phrase “when a constant-current charge is performed at a current of 1 C until a voltage at a state of charge of 0% reaches a predetermined upper limit voltage and a lithium ion concentration in the active material of the positive electrode at a state of charge of 0% is defined as 1.0, a difference Ac in solid phase lithium ion concentration between the mixture layer at the second position nearest the separator and the mixture layer at the first position nearest the current collector is 0.1 or less” is a product-by-process limitation. It is not.”
However, “when a constant-current charge is performed at a current of 1 C until a voltage at a state of charge of 0% reaches a predetermined upper limit voltage and a lithium ion concentration in the active material of the positive electrode at a state of charge of 0% is defined as 1.0,” is a product-by-process. The wording “is performed” is a process.
The Applicant argues that “Saka does not anticipate or render obvious the invention defined in independent claim 1. Specifically, Applicant submits that the layers containing the active material in Saka do not have resistance values on a side thereof closer to the current collector that are smaller than resistance values on a side thereof closer to the separator.”
However, Saka et al., teaches the same method of making the lithium ion secondary battery: preparing a slurry (0087; 0094), applying it to both faces of foil, followed by drying and roll pressing (0115-0116). Thus, the resistance would be closer in one direction versus the other. Additionally, it would be obvious that the voids in the structure would provide a void rate (0010; 0017;  0042-0043; 0052; 0092).



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujita et al., US 2018/0076633; Morita et al., US 20160011274; Zeilinger et al., WO 201611634; Babinec et al., WO 201109815.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727